Detailed Action
This is the first office action on the merits for US application number 16/877,528.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
As to claim 1, the specification appears to lack proper antecedent basis for a filler inlet which is the plunger inlet of line 7. That is, such does not appear to be described in the specification. Thus, the specification fails to provide proper antecedent basis for a filler inlet which is the plunger inlet.
As to claim 4, the specification appears to lack proper antecedent basis for said filler inlet and said U- shape drain of the filler outlet have two different opening directions forming an angle of 20 to 160 degrees. That is, such does not appear to be described in the specification. Thus, the specification fails to provide proper 
As to claim 9, the specification appears to lack proper antecedent basis for the plunger has a uniform cross section between the head and the stop protrusion. That is, such does not appear to be described in the specification. Thus, the specification fails to provide proper antecedent basis for the plunger has a uniform cross section between the head and the stop protrusion.
As to claim 11, the specification appears to lack proper antecedent basis for the cross section of channel is rectangular. That is, such does not appear to be described in the specification. Thus, the specification fails to provide proper antecedent basis for the cross section of channel is rectangular.

Claim Objections
Claim(s) 1-4 and 12 is/are objected to because of the following informalities:  
Claim 1 line 1 should read “delivery tool comprising:”.  
Claim 2 lines 2-3 should read “U-shaped”.  
Claim 3 lines 2-3 should read “U-shaped”.  
Claim 4 lines 2-3 should read “U-shaped”.  
Claim 12 line 2 should read “layer, the method comprising the following steps:”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 and 4-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abdou et al. (US 2014/0277486, hereinafter “Abdou”).
As to claim 1, Abdou discloses a delivery tool (20, 60) comprising a hollow tube (20) having a channel (channel within 20 extending from 26 to 22 and enabling the relative positioning shown in Figs. 12-15), wherein the hollow tube comprises a plunger inlet (see illustration of Fig. 1) at a proximal end of the hollow tube (as defined, Fig. 1); a filler outlet (22) at a distal end of the hollow tube (as defined, Fig. 1) having an opening (see illustration of Figs. 5 and 5a) at the distal end of the hollow tube (as defined, Fig. 1) and a U-shaped drain (see illustration of Figs. 5 and 5a) extending from the opening (as defined, Fig. 1); and a filler inlet (see illustration of Fig. 1) which is the plunger inlet (¶53) or is formed at a location closer to the plunger inlet than to the filler outlet (as defined, Fig. 1); and a plunger (60) comprising an insertion portion (64, 61, portion of 60 shown to the left of 65 on Fig. 10) which has a cross-section equivalent to or smaller than a cross-section of the channel of the hollow tube (Figs. 13 and 15, ¶13 discloses that the plunger is slidably dispose in the channel), and the insertion portion has a head (see illustration of Figs. 11 and 11a) at a distal end of the plunger (see illustration of Fig. 11 and 11a, ¶59), so that the head of the plunger is able to be inserted into the channel of the hollow tube via the plunger inlet (Fig. 1, ¶53), passing the filler inlet (to get from the position shown in Fig. 12 to that of Fig. 13), and then invading the U-shaped drain of the filler outlet (Figs. 13 and 15) with the insertion portion being received in the channel of the hollow tube (Figs. 12-15, ¶s 22 and 23).
As to claim 4, Abdou discloses that the filler inlet is formed at a location closer to the plunger inlet than to the filler outlet (as defined, Fig. 1), and said filler inlet and said 
As to claim 5, Abdou discloses that the hollow tube is straight (see illustration of Fig. 4 showing two straight portions).
As to claim 6, Abdou discloses that the hollow tube is arcuate (see illustration of Fig. 4 showing an arcuate portion).
As to claim 7, Abdou discloses that the hollow tube has two straight portions (see illustration of Fig. 4) at the distal end and at the proximal end (as defined, Fig. 4), and a slide portion (see illustration of Fig. 4) connecting the distal end and the proximal end (as defined, Fig. 4).
As to claim 8, Abdou discloses that the plunger has a stop protrusion (65, ¶59) adjacent to the insertion portion and away from the head of the insertion portion (Figs. 10 and 10a), the stop protrusion has a cross-section larger than the cross-section of the channel of the hollow tube (Figs. 13-15, ¶59), so that the head of the insertion portion is in the U-shaped drain of the filler outlet when the stop protrusion reaches the plunger inlet of the hollow tube (Fig. 15, ¶63). 
As to claim 10, Abdou discloses that the insertion portion of the plunger has a thin cross section (base of the T-shape connector as described in ¶59 and shown in Fig. 11, i.e. see illustration of Fig. 11) following the head (Fig. 11), which is smaller than that of the head (Fig. 11).
As to claim 11, Abdou appears to disclose that the cross section of channel is rectangular (from a view looking from the left end of Fig. 11, Figs. 11, 11a, and 20, ¶s 11, 13).

    PNG
    media_image1.png
    439
    910
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    743
    675
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    706
    494
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    385
    891
    media_image4.png
    Greyscale


claim 1, Abdou, in an alternate interpretation, discloses a delivery tool (20, 60) comprising a hollow tube (20) having a channel (channel within 20 extending from 26 to 22 and enabling the relative positioning shown in Figs. 12-15), wherein the hollow tube comprises a plunger inlet (see illustration of Fig. 1) at a proximal end of the hollow tube (as defined, Fig. 1); a filler outlet (22) at a distal end of the hollow tube (as defined, Fig. 1) having an opening (see illustration of Figs. 5 and 5a) at the distal end of the hollow tube (as defined, Fig. 1) and a U-shaped drain (see illustration of Figs. 5 and 5a) extending from the opening (as defined, Fig. 1); and a filler inlet (see illustration of Fig. 1) which is the plunger inlet (¶53) or is formed at a location closer to the plunger inlet than to the filler outlet (as defined, Fig. 1); and a plunger (60) comprising an insertion portion (64, 61, portion of 60 shown to the left of 65 on Fig. 10) which has a cross-section equivalent to or smaller than a cross-section of the channel of the hollow tube (Figs. 13 and 15, ¶13 discloses that the plunger is slidably dispose in the channel), and the insertion portion has a head (see below illustration of Figs. 11 and 11a) at a distal end of the plunger (see illustration of Fig. 11 and 11a, ¶59), so that the head of the plunger is able to be inserted into the channel of the hollow tube via the plunger inlet (Fig. 1, ¶53), passing the filler inlet (to get from the position shown in Fig. 12 to that of Fig. 13), and then invading the U-shaped drain of the filler outlet (Figs. 13 and 15) with the insertion portion being received in the channel of the hollow tube (Figs. 12-15, ¶s 22 and 23).
As to claim 8, Abdou, in an alternate interpretation, discloses that the plunger has a stop protrusion (65, ¶59) adjacent to the insertion portion and away from the head of the insertion portion (Figs. 10 and 10a), the stop protrusion has a cross-section larger 
As to claim 9, Abdou, in an alternate interpretation, discloses that the plunger has a uniform cross section between the head and the stop protrusion (as defined, Fig. 10 and 10a).

    PNG
    media_image5.png
    740
    520
    media_image5.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abdou.
As to claim 2, Abdou discloses the invention of claim 1 as well as the filler inlet is formed at a location closer to the plunger inlet than to the filler outlet (as defined, Fig. 1).
Abdou is silent to said filler inlet and said U-shaped drain of the filler outlet have a same opening direction. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have said filler inlet and said U-shaped drain of the filler outlet have a same opening direction, since rearranging parts of an invention involves only routine skill in the art in order to accommodate anatomical differences between surgical sites and patients to provide ease of access to the filler inlet while minimally invasively positioning the U-shaped drain in the appropriate implant insertion location. 

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abdou.
As to claim 3, Abdou discloses as well as the filler inlet is formed at a location closer to the plunger inlet than to the filler outlet (as defined, Fig. 1).
Abdou is silent to said filler inlet and said U- shaped drain of the filler outlet have two different opening directions which are opposite to each other. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have said filler inlet and said U- shaped drain of the filler outlet have two different opening directions which are opposite to each other, since rearranging parts of an invention involves only routine skill in the art in order to accommodate anatomical differences between surgical sites and patients to provide ease of access to the filler inlet while minimally invasively positioning the U-shaped drain in the appropriate implant insertion location. 

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abdou in view of Grimberg et al. (US 2016/0106551, hereinafter “Grimberg”).
As to claim 11, Abdou discloses the invention of claim 1 as well as appears to disclose that the cross section of channel is rectangular (from a view looking from the left end of Fig. 11, Figs. 11, 11a, and 20, ¶s 11, 13).
Abdou does not specifically state that the cross section of channel is rectangular. 
Grimberg teaches a similar delivery tool (Figs. 22-28) comprising a hollow tube (2) having a channel (shown holding 18 in Figs. 22 and 28, shown holding plunger 12 in Fig. 22, disclosed to hold plunger 2 in ¶282), wherein the hollow tube comprises a 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to clarify/specify that the cross section of channel and head of the insertion portion as disclosed by Abdou are rectangular as taught by Grimberg in order to provide a known cross sectional shape for a tube channel and a plunger of a delivery tool (Grimberg Figs. 22-28, ¶s 282 and 284). 

Allowable Subject Matter
Claims 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R SIPP whose telephone number is (313)446-6553.  The examiner can normally be reached on Mon - Thurs 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice or telephone the Examiner.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/AMY R SIPP/Primary Examiner, Art Unit 3775